COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                             NO. 02-11-00176-CR


EX PARTE


GALE CORBETT HUTCHINSON

                                    ----------

            FROM THE 362ND DISTRICT COURT OF DENTON COUNTY
                               ------------

             MEMORANDUM OPINION1 AND JUDGMENT
                                    ----------

      We have considered appellant’s AMotion For Voluntary Dismissal,” “Motion

And Request For Temporary Relief for Accelerated Appeal,” and “Motion To

Withdraw As Attorney Of Record.@ The motion to dismiss complies with rule

42.2(a) of the rules of appellate procedure. Tex. R. App. P. 42.2(a). No decision

of this court having been delivered before we received this motion, we grant the

motion and dismiss the appeal. See Tex. R. App. P. 42.2(a), 43.2(f). Because

the appeal is dismissed, the motion for accelerated appeal and the motion to

withdraw are DENIED AS MOOT.
      1
       See Tex. R. App. P. 47.4.
                                  PER CURIAM

PANEL: WALKER, MCCOY, and MEIER, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: August 11, 2011




                             2